Title: From James Madison to Edmund Pendleton, 8 September 1783
From: Madison, James
To: Pendleton, Edmund


Dear Sir
Philada. Sepr. 8. 1783.
Your favor of the 1st. found me here whither Mr. Jones & myself had been called by some private business for a day or two. I thank you for your remarks on the jurisdiction necessary for Congress within the limits which may be ceded for their permanent residence. They seem to comprise all the alternatives among which a choice is to be made.
We have recd, no advices from Europe since my last. The light in which Sr. G. Carlton places his delay in evacuating N.Y. will be seen in the inclosed paper. He has made report to Congs. of the result of inquiry into the forgery of Morris’ Notes, which did not capitally convict any of the authors of the villany but brought forth all the implements made use of not only for that purpose, but for the various forgeries which have issued from N.Y. in the course of the war, and fully verify the charges on that head. These implements were sent to Congress with the Trial. The accused pleaded the countenance of authority for former experiments in this way, and wonder’d at the change of system which had dictated prosecutions for the present. You will wonder I dare say at the facility with which Sr. G. C. has exposed the dishonorable but no doubt secret measures of his predecessors. His military powers might easily have stifled the enquiry & discoveries if he had chosen to do so.
The Legislature of this State have in addition to the other steps rehearsed in the inclosed, made German Town a Candidate for the permanent abode of Congress. The Eastern States are in great perturbation on the subject of the half pay. The violent opposition of the people to that Constitutional demand is considered by those who have been witnesses of it, as of so serious a nature as to threaten very inauspicious effects.
With sincere regd. I am Dr. Sir Yr. friend & servt.
J. Madison Jr.
